STATE OF VERMONT

                                  ENVIRONMENTAL COURT



                In re: Appeal of John R. Mullen }
                                                }
                                                }      Docket No. 187-9-00 Vtec
                                                }
                                                }

                                           Entry Order

   Appellant John R. Mullen is represented by L. Brooke Dingledine, Esq.; the City of Barre is
represented by Oliver L. Twombly, Esq. Appellant has moved to reconsider the March 27, 2002
A Decision and Order on Remaining Issues@ as it crossed in the mail with Appellant=s
supplemental memorandum filed March 28, 2002.

    Appellant=s motion is granted in part, not to change the result, but to correct characterizations
in the last full paragraph on page 2 of that decision. The paragraph is changed as follows; the
changed language is shown in bold type:

   The City=s memorandum asserts that the off-street parking requirement of ' 5.7.01(b)(2) will
not be met by the property= s present configuration of four parking spaces. Appellant asserts
that the property has five parking spaces at present. However, this issue was not raised in the
present appeal. Appellant must comply with ' 5.7.01 and 5.7.02, but may do so by any of the
available mechanisms under the Zoning Regulations: by providing five parking spaces; or by
reduction in the requirement by the DRB under ' 5.7.01(c) or (d); or by a determination that it is
inapplicable under ' 5.7.01(e) as the building is not being enlarged; or by assignment of one of
the spaces to two units with approval of the DRB under ' 5.7.02(a); or by provision of a space on
other property under ' 5.7.02(b). Any application related to meeting the parking requirements is
not before the Court in the present appeal.

  The March 27, 2002 Decision and Order is otherwise unchanged, and concluded the appeal in
Docket No. 187-9-00 Vtec. (Please note that Docket No. 259-12-99 Vtec was concluded by the
Court= s March 7, 2002 Decision and Order).

   Dated at Barre, Vermont, this 9th day of April, 2002.



___________________
Merideth Wright
Environmental Judge